Citation Nr: 0626283	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

The veteran and a VA social worker





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the San Diego VARO.  

In February 2003, the Board denied the veteran's claim, and 
he subsequently appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2004, the Court granted a joint motion to remand and vacate 
the February 2003 Board decision.  

Following an August 2004 remand, the Board again denied the 
veteran's claim in October 2005.  In May 2006, however, the 
Board vacated this decision in view of due process concerns 
arising from the veteran's not having been granted sufficient 
time to respond after receiving a copy of a May 2005 VA 
examination report.  A concurrent appeal to the Court was 
dismissed in the same month, and the case remains before the 
Board.

The adjudication of this case follows the grant of a motion 
to advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claimed hepatitis C is not a disorder of 
service origin.  



CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty; 
accordingly, service connection is not warranted for this 
disorder.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and  afforded him a comprehensive VA 
examination in May 2005 addressing the nature and etiology of 
his claimed disorder.  There is no indication from the record 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in VCAA letters issued in January and August of 
2001 and April and December of 2004.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the most recent letter, the veteran was also advised to 
send the RO any additional evidence in his possession that he 
believed would support his claim, and the Board finds that 
this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the most recent VCAA letter, described above, was 
issued pursuant to remands from the Court and the Board and 
was followed up with a readjudication of the veteran's claim 
in a June 2005 Supplemental Statement of the Case.  These 
actions have rectified any prior defects in VA's adjudication 
of this claim and are fully consistent with the requirements 
of Mayfield.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Any inadequacy of 
such notification is not prejudicial in this case, however, 
as only a service connection claim in at issue.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  Also, in cases 
where service connection is granted, it is the responsibility 
of the agency of original jurisdiction (here, the RO) to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Applicable laws and regulations

Under VA laws and regulations, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, and not the result of the 
veteran's own misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Accordingly, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show chronic disease in service, a combination is 
required of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at 
the time, as opposed to merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Also, service connection may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  (See paragraph (d) of this section 
regarding service connection where disability or death is a 
result of abuse of drugs.)  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  

VA's Office of General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).  

On a related matter, however, the residuals of venereal 
disease are not to be considered the result of willful 
misconduct.  38 C.F.R. § 3.303(c)(1).

Factual background

In the present case, the veteran's military occupational 
specialty was working as a truck wheel mechanic during his 
periods of overseas service.  He was deployed to Europe from 
June 1968 to April 1970 and to the Republic of Vietnam from 
June 1970 to January 1971.  According to his service records, 
he was assigned to the 501st infantry division while in 
Vietnam.  

The November 1967 entrance Report of Medical History 
indicates that the veteran reported a history of depression 
or excessive worry, but no current and chronic psychiatric 
disorder was noted in the corresponding entrance examination.  

In 1969, the veteran was treated for complaints of anxiety 
and nervousness and was prescribed Valium.  From 1968 to 
1970, the veteran received various vaccinations, and no 
complications were noted.  Additionally, in July 1970 he was 
treated for gonorrhea, without complications.  

A January 1971 service record reflects that the veteran had 
been using marijuana.  He was brought to the emergency room, 
having returned from Vietnam the prior evening.  He gave a 
one year history of SKAG (cocaine/heroin) use and reported 
intravenous (IV) drug usage over the prior four months' time.  
A physical examination revealed needle tracks.  The record 
also reflects that the veteran had been caught by customs 
officials in possession of narcotics, attempting to smuggle 
them into the United States.  

Neither the February 1971 separation examination report nor 
the corresponding Report of Medical History reflect any 
manifestations of hepatitis.  The veteran admitted to drug 
use in the Report of Medical History.  

The Board further notes that the veteran's service records 
indicate that he was held beyond discharge for the 
convenience of the government, after having been stopped at 
customs in possession of illegal drugs.  

As to post-service evidence, the Board observes that a Vet 
Center intake report, dated in March 1997, contains a 
notation of a reported history of drug use from the age of 
twelve, as well as that the veteran had entered service 
subsequent to an arrest for LSD use.  The report further 
indicates a history of "heavy" and "severe" drug abuse 
before, during and after service in Vietnam, until about 
1975.  The veteran claimed to have discontinued his abuse of 
drugs since then.  It was noted that the veteran's memories 
of Vietnam were "somewhat sketchy" due to the effects of 
drug abuse.

In March 1997, the veteran filed an initial claim for 
compensation benefits.  He claimed multiple physical and 
psychological disorders, including alcoholism.  

A mental health record from March 1997 contains a notation of 
history of extensive drug abuse, to include heroin.  A VA 
psychiatric record from May 1997 indicates that the veteran 
reported being "abstinent from alcohol and all substances 
since 1975," but had used alcohol and heroin "heavily" 
while in Vietnam.  During a VA neuropsychological evaluation 
from the same month, the veteran reported a history of 
alcohol, marijuana, and opium use during active service.  He 
also indicated that he used LSD over 100 times while 
stationed in Germany and that he used heroin over 100 times 
while serving in Vietnam.  In June 1997, it was noted that 
the veteran's recollection of events in Vietnam was vague, 
due to his drug use.  When the veteran was seen in the 
neurology clinic in August 1997 it was again reported that 
the veteran had used both alcohol and drugs, including 
intravenously, during and "around" Vietnam.

The veteran underwent a VA PTSD examination in September 
1997, during which he reported that he had been a mechanic in 
Vietnam.  He stated that he was in Vietnam for a month before 
he got to "do anything" and indicated that he would just go 
to the beach and get "loaded."  He further reported the 
abuse of various drugs during his service in Vietnam.  Also, 
he noted that, during his first month in Vietnam, someone 
killed his dog and that he then tried to kill that 
individual, but was stopped by other people in his unit.  He 
described some traumatic events in conjunction with his drug 
abuse.  For instance, he stated that, on the first night he 
was in Vietnam, he saw some Vietnamese nationals get blown up 
and that he then started using intravenous drugs.  He also 
reported witnessing the death of a man he knew and denied any 
drug use prior to service.  

A notation of chronic hepatitis C is indicated in an August 
2000 VA treatment record.  A November 2000 treatment record 
contains an assessment of hepatitis C, following blood 
testing.

A December 2000 VA examination report further reflects the 
history given in connection with the September 1997 
examination, particularly that pertaining to the veteran's 
friend having been killed shortly after arrival in Vietnam.  
The veteran also reported that he had seen two Vietnamese 
nationals blown up.  Both alcohol and polysubstance abuse 
were diagnosed.

In a letter dated in February 2001, a VA gastroenterologist 
stated the veteran "probably" acquired hepatitis C during 
service in Vietnam "where he was repeatedly exposed to large 
amounts of blood."  In another letter, from the same date in 
February 2001 but subsequently added to the claims file, 
another VA gastroenterologist stated the veteran acquired 
hepatitis C during service in Vietnam "where he was many 
times exposed to blood."

A May 2001 VA examination report reflects the veteran's 
hepatitis C condition, and end-stage liver problems, as well 
as a past history of problems with drug and alcohol abuse.  

In response to an RO inquiry, the veteran, in a February 2002 
statement, described multiple in-service exposures to 
hepatitis C, to include via exposure to other people's blood, 
dirty needles, and by virtue of having had multiple sex 
partners.  He did not provide further specific details, 
however.

Additionally, the claims file contains a July 2002 medical 
report signed by a physician and a clinical social worker 
both associated with VA.  The report primarily pertains to 
the veteran's psychiatric symptomatology but includes a note 
of the veteran's in-service drug use stated to be "as self 
medication for the severe combat related trauma he 
experienced both in Germany and in Vietnam."  While "[a] 
thorough review of [the veteran's] history of drug use" was 
cited, there is no notation of a comprehensive claims file 
review in this report.  The VA doctor and social worker 
concluded the following:

...it is our scientific opinion that the 
causality factors in contacting Hepatitis 
C among Vietnam Veterans are multiple, 
from: pneumatic immunization guns, cuts 
on elephant grass, blood from handling 
casualties, barb wire cuts, and multiple 
sex partners, to mention a few.  It is 
more likely than not that [the veteran] 
who reports using heroin in Vietnam 'six 
to eight times with a medic who had clean 
needles,' contacted Hepatitis through a 
means other than IV needle use.  

In August 2002, the veteran and his representative appeared 
for a hearing, along with a social worker who testified on 
the veteran's behalf.  The veteran's representative stated 
that the veteran himself would not testify, asserting that 
due to prescribed medications his mental state was altered 
and that he was not "competent" (although a review of the 
claims file does not reflect that the veteran has been 
adjudicated as incompetent for VA or other purposes, or that 
any medical professional has made such a recommendation).  
The veteran did, however, interject with comments at times 
during the hearing.  

The veteran's representative further stated during the August 
2002 hearing that the veteran's service in Germany should be 
viewed in the context of the times, particularly the 
discussions of nuclear war.  He argued that the veteran's 
drug usage should thus be considered to have been 
therapeutic, in response to his circumstances, which had 
later given rise to post-traumatic stress disorder.  The 
representative argued that the veteran did not, in fact, use 
LSD 100 times, but that a social worker put that statement 
into the file, and that the report of using heroin 100 times 
was also suspect.  The representative indicated that the 
veteran's drug use, in addition to being therapeutic, was 
only "occasional" and thus not misconduct.  Also, the 
representative raised questions as to implications of liver 
damage and argued that such damage would not have been caused 
by drug use.  The representative also stated that the veteran 
had an operation in service, had been treated for gonorrhea, 
and had handled dead bodies, raising the possibility of 
exposure and contamination from those contacts.  The veteran 
and his representative also testified that the veteran had 
been in combat and that service records demonstrated such.  

Following the Board's August 2004 remand, the veteran was 
afforded a VA examination in May 2005 with an examiner who 
had access to the claims file and reviewed his complete 
service medical records and "large parts" of the medical 
records.  The examiner indicated that the veteran reported a 
history of having used drugs since age 12, but not much IV 
drug use until right after being in Vietnam, and then 
occasionally in Vietnam.  The veteran reported he mostly 
snorted heroin in service, and that after he came back from 
Vietnam he used drugs and alcohol for "some years" and 
eventually was off.  The veteran indicated that he had been 
diagnosed with hepatitis non A, non B many years ago; severe 
hepatitis C, causing significant liver necrosis, developed in 
2000.  In 2002, he had a liver transplant.  

The VA examiner then provided an extensive discussion of the 
veteran's drug abuse history and other possible hepatitis C 
risk factors.  With respect to the possible factors, he noted 
the veteran's claim that he had been very sexually active in 
service and that the service records showed that he was 
treated for gonorrhea.  Also, the examiner indicated that the 
veteran had been on heroin and medications, had tried to 
transport heroin to the States on his way back from Vietnam, 
and was in withdrawal for a period of time.  The veteran 
reported having had some blood exposure to wounded 
individuals and bodies in the field, as well as when he had 
his vaccinations.  The examiner diagnosed the veteran with 
hepatitis C that was still active, although he was not 
functionally impaired by it.  As to the etiology of the 
veteran's condition, the examiner stated that:

...it is much more likely than not that the 
etiology of the hepatitis C is the 
patient's use of intravenous drugs more 
likely than not in Vietnam or immediately 
thereafter.  It is most unlikely that his 
etiology is that of sexual activity or 
that of exposure to other people's blood.  
There is no evidence of him getting a 
blood transfusion which would probably 
[be] the only thing that would have a 
high possibility.  The minute possibility 
of passage of hepatitis during isolated 
sexual encounters or during exposure to 
blood makes it extremely unlikely.  It is 
much more likely than not that the 
causation is the intravenous drug use.

Following the May 2006 Board action vacating the unfavorable 
October 2005 Board decision, the veteran's representative 
submitted a February 2003 statement from a VA treatment 
provider, accompanied by a waiver of RO consideration 
pursuant to 38 C.F.R. § 20.1304(c).  In this statement, the 
treatment provider noted that the veteran had a liver 
transplant in September 2002 and that it was very unlikely 
that his distant, limited history of alcohol use contributed 
to his cirrhosis.  Alternate risk factors for hepatitis C 
included intravenous drug use, nasal drug use, and high-risk 
sexual practices including sex with multiple partners and 
prostitutes in 1970.  The treatment provider indicated that 
he could not discern exactly where or how the veteran 
contracted hepatitis C, as it was impossible to determine if 
that disorder was acquired from drug use or from sexual 
behavior.

Also submitted was a copy of an e-mail communication between 
the office of the veteran's attorney and "CDC," (presumably 
Centers for Disease Control).  In response to a question as 
to whether definitive testing was available to determine 
which, of a number of risk factors, caused Hepatitis C, CDC 
replied that no such specific test existed.

Analysis

In considering this case, the Board notes that the veteran 
has cited to multiple hepatitis C risk factors in addition to 
substance abuse, such as having had multiple sexual partners 
and having handled blood products in the course of his 
service duties.  Neither of those possible factors would be 
considered "willful misconduct" under 38 C.F.R. § 3.301.

Alternatively, he has asserted that, insofar as any in-
service drug usage is determined to have been the source of 
hepatitis C, that use was "therapeutic" in nature and 
related to his service-connected psychiatric disorder.  
Essentially, he has argued that his in-service drug usage was 
a manifestation of psychiatric difficulties, used as a form 
of self-treatment, and not misconduct.  In making this 
assertion, he has denied pre-service drug usage.  

There exists, however, no indication from the service records 
that the veteran had any in-service blood transfusions, 
documented in-service injuries requiring the administration 
of blood products, or reported consequences from his routine 
inoculations.  Moreover, the veteran was not specifically 
treated for hepatitis C or any other liver dysfunction during 
service.  The Board particularly notes that, despite the 
assertions offered by the veteran's representative, service 
records are negative for indication of any in-service 
operations that could be pinpointed as a potential source of 
hepatitis C exposure.  

The Board has considered the veteran's account of the death 
of a friend and witnessing the death of two Vietnamese 
nationals, but despite VA's request for detailed exposure 
information, he has not indicated that he was in any way 
involved in the treatment of, or otherwise exposed to blood 
from, these individuals.  Indeed, the veteran's unsupported 
account of exposure to blood products is so vague that the 
Board deems it to be not credible and, accordingly, of no 
probative value.  VA has, of course, been unable to verify 
the veteran's account of having had multiple sexual partners 
during service, although he was treated on one occasion for 
gonorrhea.  Thus, given the facts of this case, the 
likelihood of exposure to hepatitis under any of the cited 
alternative scenarios appears inconsistent with the actual 
service records available in the claims file.  

Moreover, over the course of this appeal, the veteran has 
compromised his own credibility with respect to the onset, 
frequency, and duration of drug usage.  Statements made in 
furtherance of monetary benefits contradict those made for 
the purposes of obtaining treatment.  For example, despite 
his protestations as to not having used drugs prior to 
service, the veteran reported, in connection with earlier 
mental health treatment, having used drugs prior to service 
and while in service in Germany, as well as while in Vietnam.  

The Board finds the veteran's statements made in connection 
with treatment more probative than those made in connection 
with his claim for monetary benefits.  
Although the veteran's representative has questioned the 
validity of notations made as to the veteran's having used 
LSD and heroin over 100 times each, the Board finds no reason 
to cast doubts on such notes, made by medical professionals 
in the course of evaluating and treating the veteran.  
Indeed, these reports appear consistent with the veteran's 
in-service statements as to having used intravenous drugs for 
at least a four-month period and his own characterization of 
his illegal drug use as "extensive."  

The later assertion made by the veteran and his 
representative to the effect that the veteran used drugs only 
occasionally and only as a form of treatment contradicts the 
service evidence as well and is wholly without any supporting 
evidence.  This is particularly so in view of the veteran's 
own earlier admissions of drug prior not only to Vietnam but 
to his period of active service.

In summary, the veteran's record supports the finding of 
illegal drug use starting before service and continuing up to 
approximately 1975, though not for therapeutic purposes.  On 
the other hand, the record, while showing one instance of 
treatment for gonorrhea, does not support a history of 
multiple sexual partners and also does not indicate any other 
blood-related means of contracting hepatitis C in service.

As noted above, another theory of incurrence presented, 
during the August 2002 hearing, was participation in combat.  
The veteran's service records, however, do not support this 
assertion.  Rather, even if showing service with an infantry 
unit, the service records clearly indicate his MOS as a 
mechanic.  Similarly, in connection with treatment sought 
during service, the veteran himself reported having served 
only in the rear and did not report any actual combat 
participation or having received any wounds.  He also was not 
a recipient of such combat-based citations as the Combat 
Infantryman Badge or the Purple Heart Medal.  Based on this, 
the Board does not find the provisions of 38 U.S.C.A. 
§ 1154(b), as pertaining to combat presumptions, to be 
applicable in the veteran's case.  In this regard, the Board 
further notes that, while service connection is in effect for 
post-traumatic stress disorder, this grant was not based on a 
finding that he had engaged in combat with the enemy, but 
rather on unverified stressor events.  

Despite the problems with the veteran's own credibility noted 
above, he has submitted competent evidence in support of his 
claim, in the form of three medical nexus opinions.  Several 
considerations must be addressed in cases where there are 
competent but conflicting medical opinions, as here.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The evidence of record specifically supporting the veteran's 
contentions includes the two February 2001 statements from VA 
physicians, as well as the July 2002 medical report signed by 
both a VA physician and a social worker.  This evidence 
supports the conclusion that the veteran's hepatitis C was 
more likely attributable to a non-IV needle use, such as 
blood exposure or sexual activity, than to drug abuse.  

As indicated above, however, the noted treatment providers' 
discussion of the veteran's handling of blood products in 
service and consequent hepatitis C exposure is in no way 
confirmed by the service records.  No less significantly, 
these opinions are limited in probative value by the fact 
that the treatment providers in question apparently did not 
have an opportunity to review the veteran's claims file.  See 
Miller v. West, 11 Vet. App. at 348.  It thus follows that 
their conclusions were based on a history provided by the 
veteran and not on a review of in-service medical records, 
post-service treatment records, and the substantial lapse of 
time between in-service and post-service treatment (given the 
veteran's reported history of post-service drug abuse).  See 
Maxson v. Gober, supra.  Moreover, as noted above, no 
presumptive probative value attaches to the opinions of these 
"treating" medical professionals, in view of Winsett.   
Finally, as to the first of the February 2001 letters added 
to the claims file, the use of the phrase "probably" 
reflects speculation and substantially limits the probative 
value of that opinion, under Bostain.

By contrast, the Board finds that the opinion of the VA 
doctor who conducted the May 2005 examination is of very 
substantial probative value.  First, the Board notes that 
this examiner did review the relevant past medical records, 
as contained in the claims file.  The examiner provided a 
detailed discussion of the veteran's medical history and 
exposure to possible hepatitis C risk factors, with a 
notation that the possibility of hepatitis passage during 
sexual encounters or exposure to blood was "minute."  This 
entire discussion is fully consistent with the veteran's 
history, as indicated by a review of the claims file and 
discussed above.  Finally, the examiner provided an opinion 
that was definite, unambiguous, and did not suggest any 
measure of speculation.

The Board is aware that the veteran has since submitted a 
copy of a February 2003 medical opinion, but the medical 
professional rendering this opinion, while finding no basis 
for a relationship between alcohol abuse and hepatitis C, 
determined that it was "impossible to determine" whether 
hepatitis C resulted from drug use or sexual activity.  The 
Board further notes that this opinion, in addition to 
providing no further insight into the etiology of the 
veteran's claimed disorder, does not appear to have been 
based on a review of the past medical records contained in 
the claims file.

Having found the opinion from the May 2005 VA examination to 
be of markedly greater probative value than the preceding 
opinions submitted in support of the veteran's claim, the 
Board must preliminarily conclude that the competent medical 
evidence of record, on balance, does not support the claim 
for service connection.  As noted above, the law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, that are the result of the abuse of illegal drugs.  See 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
hearing testimony (through his representative) and in other 
lay submissions.

As noted above, however, the Board has called into question 
the credibility of the veteran's statements as to his history 
of exposure to risk factors for hepatitis C and his own drug 
abuse.  Also, he has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for hepatitis C is denied.  




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


